Citation Nr: 9921620	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right humerus, currently rated as 20 percent 
disabling. 

2.  Entitlement to service connection for degenerative joint 
disease of the right acromioclavicular (AC) joint and cervical 
spine, as secondary to the service-connected right arm 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to January 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1992 and June 1997 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Louis, Missouri.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans Appeals), 
has held that when a diagnostic code is predicated on loss of 
range of motion, the provisions of 38 U.S.C.A. §§ 4.40 and 4.45 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); Deluca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board notes that among the diagnostic 
codes applicable to this case, Diagnostic Codes 5201, 5206, 5207, 
and 5208 are all codes based on range of motion.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5201, 5206, 5207, and 5208 (1998).  

In a June 1996 decision, the Board remanded the appellant's claim 
for entitlement to an increased rating for residuals of a 
fracture of the right humerus.  At that time, the Board noted 
that the appellant had been complaining of chronic right arm pain 
and limitation of motion.  The Board observed that 
notwithstanding the appellant's complaints, no examiner had 
adequately addressed the appellant's functional loss due to pain 
on use or due to flare-ups under §§ 4.40 and 4.45.  The Board 
further noted that the appellant had been complaining of 
arthritis in his right arm.  It was the appellant's contention 
that his arthritis was secondary to his service-connected right 
arm disability.  The Board observed that in Allen v. Brown, 7 
Vet. App. 439 (1995), the Court had held that when aggravation of 
a veteran's nonservice-connected condition [was] proximately due 
to or the result of a service-connected condition, such veteran 
[should] be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, it was the Board's conclusion 
that the RO had to consider whether the appellant's service-
connected right arm disability had either caused or aggravated 
any arthritis in the appellant's right shoulder or arm.  

In light of the above, the Board remanded the appellant's claim 
and requested that the RO provide the appellant with a 
comprehensive VA examination by a board certified orthopedist, if 
available, to determine the current severity and the nature and 
extent of any right shoulder and arm disability.  All indicated 
tests, including x-rays and range of motion studies, were to be 
conducted.  The examiner was requested to determine whether or 
not the appellant had any arthritis in his right arm and/or 
shoulder, and if he did, whether the arthritis had been caused of 
chronically worsened by his service-connected right arm 
disability.  The examiner was further requested to identify any 
objective evidence of pain or functional loss due to pain 
associated with the service-connected disability.  Lastly, the 
examiner was requested to provide an opinion as to whether pain 
was significantly limiting functional ability of the joints 
during flare-ups.  

In October 1996, the RO requested that the St. Louis VA Medical 
Center (VAMC) provide the appellant with a Board remand 
orthopedic examination.  According to the evidence of record, the 
appellant's subsequent examination was conducted by Mr. G.P., a 
physician's assistant.  The physical examination showed that the 
appellant had pain with general range of motion of the right 
shoulder, especially with abduction and forward flexion.  The 
appellant lacked approximately 15 degrees of full extension of 
the right elbow, and he was unable to lift his right arm over his 
head.  The examiner noted that x-rays of the appellant's right 
shoulder and cervical spine, dated in 1994, failed to demonstrate 
much in the way of arthritic changes.  According to the examiner, 
there were no arthritic changes in the right glenoid, but there 
were some changes in the right AC joint, and there was 
degenerative joint disease at all levels of the cervical spine.  
Following the physical examination and a review of the x-ray, the 
examiner diagnosed the appellant with the following: (1) status 
post distal right humerus fracture with good healing, and (2) 
degenerative joint disease of the right AC joint and the cervical 
spine.  The examiner stated that he "seriously doubted" that 
there was a relationship between the appellant's humerus fracture 
and his degenerative joint disease.  The examiner further 
indicated that the appellant had some loss of function and 
mobility, but not in his distal humerus.  

In February 1997, the RO requested that the St. Louis VAMC 
provide the appellant with a second Board remand examination.  
The evidence of record reflects that the appellant's subsequent 
examination was once again conducted by Mr. G.P.  The physical 
examination showed that there was tenderness over the right 
distal lateral humerus, and that there was a palpable bony mass 
consistent with post fracture remodeling.  There was pain with 
range of motion of the right shoulder, especially with abduction.  
Forward flexion of the right shoulder was to 90 degrees and 
abduction was to 90 degrees.  The examiner noted that x-rays of 
the appellant's right shoulder, dated in March 1997, were 
interpreted as showing right AC joint arthritis.  Following the 
physical examination and a review of the x-ray, the examiner 
diagnosed the appellant as status post right humerus fracture.  
The examiner noted that the appellant also had mild right AC 
joint degenerative joint disease which, in his opinion, was not 
secondary to the appellant's service-connected right arm 
disability.  According to the examiner, the appellant's arthritis 
would have occurred regardless of whether or not he had the 
fracture.  The examiner indicated that there was objective 
evidence of pain when the shoulder was in motion, but that the 
pain was not due to anything associated with the distal humerus 
fracture. 

In a June 1997 rating action, the RO denied the appellant's claim 
of entitlement to service connection for degenerative joint 
disease of the right AC joint and cervical spine, as secondary to 
the service-connected right arm disability.  At that time, the RO 
primarily based its decision on the results of the appellant's 
Board remand examinations.  The appellant filed a Notice of 
Disagreement (NOD) in July 1997, and a Statement of the Case 
(SOC) was issued in July 1997.  The appellant submitted his 
substantive appeal in August 1997.  

In October 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had undergone two Board 
remand examinations, one in October 1996 and the second one in 
March 1997.  (T.12).  The appellant stated that although no x-
rays were taken at the time of his October 1996 remand 
examination, x-rays were taken of his right shoulder and arm in 
his March 1997 examination.  (T.12,13).  He further indicated 
that approximately 10 years ago, he had had a Magnetic Resonance 
Imaging (MRI) of his cervical spine at the St. Louis VAMC.  
(T.15).  The Board notes that the evidence of record is negative 
for the March 1997 x-rays and the MRI report.  

When an examination report does not contain sufficient detail, 
the report should be returned as inadequate.  38 C.F.R. § 4.2 
(1998); VA Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  In the June 1996 decision, the Board 
requested that the RO provide the appellant with a comprehensive 
VA examination by a board certified orthopedist, if available, to 
determine the current severity and the nature and extent of any 
right shoulder and arm disability.  Upon a review of the record, 
while it appears that the appellant underwent two remand 
examinations, the Board notes that they were both conducted by 
Mr. G.P. who is a physician's assistant and not a physician.  The 
Board recognizes that in a May 1999 deferred rating action, the 
RO stated that although Mr. P. was not an orthopedic physician, 
he was nevertheless a specialist in the orthopedic surgery 
department, and he was also in charge of performing the 
orthopedic examinations.  However, it is the Board's 
determination that an adequate examination has not been conducted 
because the examinations relied upon by the RO were not signed by 
a physician as required by Manual M-21-1 Part VI, § 1.07(d).  

The Board further notes that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board and the 
RO with remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Board regrets further delay, in light of the above, 
the Board is of the opinion that additional development is 
warranted.  In accordance with the statutory duty to assist the 
appellant in the development of evidence pertinent to his claim, 
the case is REMANDED for the following actions:  

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him at any time in recent 
years for his service-connected right arm 
disability, and his nonservice-connected 
degenerative joint disease of the right AC 
joint and cervical spine.  With any 
necessary authorization from the appellant, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured, to 
include any records from the St. Louis 
VAMC.  The RO should specifically request 
that the St. Louis VAMC search for any x-
rays taken in conjunction with the 
appellant's October 1996 and March 1997 VA 
examinations.  The RO should also request 
that the St. Louis VAMC search for the 
results of a MRI, which according to the 
appellant, he underwent approximately 10 
years ago. 

2.  Thereafter, the RO should schedule the 
appellant for a comprehensive VA 
examination by a board certified 
orthopedist, if available, to determine the 
current severity and the nature and extent 
of any right shoulder and arm disability.  
All indicated tests, including x-rays and 
range of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically include or exclude a diagnosis 
of arthritis and the etiology of any 
arthritis determined to exist, including 
whether it is at least as likely as not 
that any right shoulder or right arm 
arthritis or cervical arthritis was caused 
or chronically worsened by the service-
connected residuals of a fracture of the 
right humerus.  The examiner should also 
identify any objective evidence of pain or 
functional loss due to pain associated with 
the service-connected disability.  The 
physician should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that pain could 
significantly limit functional ability of 
the joints during flare-ups.  A complete 
rationale for any opinion expressed must be 
provided.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  Thereafter, the RO should 
readjudicate the issue of entitlement to an 
increased rating for residuals of a 
fracture of the right humerus, taking into 
account the Court's decision in DeLuca v. 
Brown.  The RO should also readjudicate the 
issue of entitlement to service connection 
for degenerative joint disease of the right 
AC joint and cervical spine, as secondary 
to the service-connected right arm 
disability, taking into account the Court's 
decision in Allen v. Brown.  

If the benefits sought on appeal remain denied, the appellant and 
his representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need taken no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










